John Fayerweather Edwd Tyng and Compa Merchts plaint3 conta Benjamin Barker of Treece Defend4 in an action of the case upon Acco44 for refuseing payment of thirty Six pounds three Shillings or thereabout due unto them from the sd Barker as per Acco44 appeares with all other due damages. . . . The Iury brought in their Verdict. Viz4 that if mr Fayerweather or Edwd Tyng or either of them do Sweare to their Accompt and that they have received no part of the Summe Sued for, they finde for the plaint3 thirty Six pounds three Shillings money and costs of Court. Otherwise they finde for the Defend4 costs of Court mr Fayerweather and mr Wharton made Oath accordingly. This Acción was tryed at the last County Court but Judgem4 not entred untill now according to law the Defend4 being out of the Colony.
[ Copy of attachment and return in S. F. 1785. See p. 1080, above.]